Citation Nr: 1722784	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as secondary to a service-connected left varicocele disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 0 percent for a left varicocele disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

In a September 2006 letter, submitted by the Veteran, the Social Security Administration (SSA) reported granting an application for disability payments due to rheumatoid arthritis and other inflammatory polyarthropathies.  The Board notes that the letter is addressed to an individual with the Veteran's last name at the Veteran's address.  However, the letter is addressed to an individual using the Veteran's middle name as his first name.  Similarly, in another letter addressed to the same individual, SSA advised the recipient that they were granting SSA benefits for the Veteran's daughter.  However, SSA noted, as the individual to whom the letter was addressed was already in receipt of "public disability benefits," the Veteran's daughter's SSA benefits would be withheld.  Of note, in a subsequent VA treatment record, the Veteran reported receiving Social Security Disability payments.  As it is suggested that the Veteran is in receipt of either disability payments from SSA or public disability benefits from another source, and records regarding any such payments would be relevant to the Veteran's claim for service connection for a low back disability, remand is necessary to obtain any outstanding records from SSA or any other government source identified by the Veteran. 

Additionally, in an April 2016 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) attempt to obtain all records regarding the Veteran's 2009 orchiectomy procedure, performed at a community hospital, and a November 2014 lumbar spine CT scan, performed at an imaging facility.  In April and June 2016, the AOJ issued notice letters to the Veteran, requesting that he submit attached authorization and release forms that would allow VA to procure the records.  In June 2016, the Veteran returned the requested form.  However, in completing the form, the Veteran apparently erred, as he requested documents from the community hospital for treatment in November 2014.  In July 2016, the AOJ contacted the community hospital.  A hospital representative informed the AOJ that the Veteran was treated at that facility in 2009, but the hospital would not release the records without a properly completed release form with the proper dates.  The AOJ did not subsequently contact the Veteran to advise him of the need to provide a corrected release form.  The Board notes that the records regarding the orchiectomy might be relevant to the Veteran's claims for a higher initial rating for a left varicocele and service connection for a prostate disability.  As VA is aware of the records' existence and the requirements for their procurement, a remand is necessary to again attempt to acquire the records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from SSA copies of any decision regarding a claim for disability benefits and all medical records underlying that determination.  

2.  Contact the Veteran and request information about any other "public disability benefits" he has received, especially any granted due to rheumatoid arthritis or any other arthritic disorder.

3.  Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's prostate, varicocele, and low back disabilities, to include any records indicating treatment for rheumatoid arthritis.  At a minimum, attempts should be made to obtain copies of all records regarding the Veteran's 2009 orchiectomy from the Fresno Community Regional Medical Center.  The Veteran should be informed of the necessity to complete a revised release with the proper dates.  All records and responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms to allow VA to obtain all confidential private treatment records.

4.  After any other development, to potentially include the scheduling of additional VA examinations or obtaining additional medical opinions if deemed necessary due to the procurement of additional medical documentation as a result of this remand, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

